Title: Proposed Articles of Confederation, [on or before 21 July 1775]
From: Franklin, Benjamin
To: 


These articles and Franklin’s “Short Hints” for uniting the northern colonies in 1754 are the two occasions when he formulated his ideas of what an intercolonial constitution should be. Both formulations were developed in ways that he could not have anticipated. He and others reworked the “Hints” into the Albany Plan. He never reworked the present articles, and they were never implemented; but they became part of the intellectual store from which the Articles of Confederation and even the federal constitution were derived. Where did Franklin’s ideas come from? A natural assumption would be that he quarried them from the Albany Plan, altered to fit the new circumstances; and to some extent he did. But his principal source, it was argued years ago, was the New England confederation of 1643, which some of his earlier “Hints” resembled as well. We have no other evidence that he was familiar with the confederation; it was already beginning to arouse interest as a precedent for union, however, and his debt to it is unquestionable.
He showed his draft articles to Jefferson and others, some of whom approved while some disapproved. The plan appealed to those who had abandoned hope of reconciliation, and antagonized those who had not; putting it to a vote would shatter the fragile consensus in Congress. Franklin, however, was looking ahead to a time when the majority would accept, as he already did, the need for bold action. He therefore asked leave to lay his scheme on the table, so that the delegates might think about the subject and prepare themselves to act when they saw the need to. Leave was given, according to Jefferson, but only on condition that the plan should not appear in the journals of Congress. On July 21, when the house resolved itself into a committee of the whole, Franklin read his articles and left them on the table and hence off the record. But they were disseminated through the colonies, to work as they might upon men’s minds.
The possibility of a federation came up again the following January, and Franklin argued for it. But the delegates were still not ready, and the issue was shelved. Not until June, 1776, was a committee appointed to work on the question, and Franklin was not a member. Although some of his points, such as a common treasury and an executive council, were embodied in the draft that came out of the committee, many of the most important ones, such as proportional representation and the amendment process, were not; and the committee’s handling of representation led Franklin to draft, but not deliver, a protest to Congress. There matters rested for a time. Tracing his ideas through the later debates on the Articles of Confederation and then on the federal constitution would be beyond the scope of this note.
Franklin was far ahead of most of the delegates in his readiness to separate from Britain. Just as his resolutions on trade asserted America’s economic independence, so these articles asserted its political sovereignty. They empowered the United Colonies to amend their individual constitutions as they saw fit; a common treasury was to administer funds raised by proportional taxation; Congress was authorized to initiate amendment of the articles, to settle intercolonial disputes, to create new colonies and admit established ones into the union, to negotiate with the Indians, to make war and peace and form alliances, and to send and receive ambassadors. This degree of autonomy was independence. The final paragraph of the plan, it is true, provided that the new government would lapse if Britain conceded all the points at issue and made reparation for damages; the colonies would then return to “their former Connection.” If Britain did not surrender, on the other hand, America would remain permanently outside the authority of Parliament and the crown.
 
[On or before July 21, 1775]
Articles of Confederation and perpetual Union, proposed [interlined: entred into] by the Delegates of the several Colonies of New Hampshire &c. in general Congress met at Philadelphia, May 10. 1775.
Art. I. The Name of the Confederacy shall henceforth be The United Colonies of North America.
Art. II. The said United Colonies hereby severally enter into a firm League of Friendship with each other, binding [interlined: on] themselves and their Posterity, for [interlined: their common] Defence [interlined: against their Enemies, for] the Security of their Liberties and Propertys, the Safety of their Persons and Families, and their mutual and general welfare.
Art. III. That each Colony shall enjoy and retain as much as it may think fit of its own present Laws, Customs, Rights, Privileges, and peculiar Jurisdictions within its own Limits; and may amend its own Constitution as shall seem best to its own Assembly or Convention.
Art. IV. That for the more convenient Management of general Interests, Delegates shall be annually elected in each Colony to meet in General Congress at such Time and Place as shall be agreed on in the next preceding Congress. Only where particular Circumstances do not make a Deviation necessary, it is understood to be a Rule, that each succeeding Congress be held in a different Colony till the whole Number be gone through, and so in perpetual Rotation; and that accordingly the next [interlined: Congress] after the present shall be held at Annapolis in Maryland.
Art. V. That the Power and Duty of the Congress shall extend to the Determining on War and Peace, to [interlined: sending and receiving Ambassadors, and] entring into Alliances, [the Reconciliation with Great Britain;] the Settling all Disputes and Differences between Colony and Colony [interlined: about Limits or any other cause] if such should arise; and the Planting of new Colonies when proper. The Congress shall also make such general Ordinances as tho’ necessary to the General Welfare, particular Assemblies cannot be competent to; viz. those that may relate to our general Commerce [in the margin: or general Currency]; to the Establishment of Posts; and the Regulation of [interlined: our common] Forces. The Congress shall also have the Appointment of all Officers civil and military, appertaining to the general Confederacy, such as General Treasurer Secretary, &c.
Art. VI. All Charges of Wars, and all other general Expences to be incurr’d for the common Welfare, shall be defray’d out of a common Treasury, which is to be supply’d by each Colony in proportion to its Number of Male Polls between 16 and 60 Years of Age; the Taxes for paying that proportion [interlined: are] to be laid and levied by [interlined: the] Laws of each Colony.
Art. VII. The Number of Delegates to be elected and sent to the Congress by each Colony, shall be regulated from time to time by the Number of [interlined: such] Polls return’d, so as that one Delegate be allow’d for every [5000] Polls. And the Delegates are to bring with them to every Congress an authenticated Return of the number of Polls in their respective Provinces, [interlined: which is] to be annually [interlined in another hand: triennially] taken, for the Purposes abovementioned.
Art. VIII. [In the margin: At every Meeting of the Congress One half of the Members return’d exclusive of Proxies be necessary to make a Quorum, and] Each Delegate at the Congress, shall have a Vote in all Cases; and if necessarily absent, shall be allowed to appoint [interlined: any other Delegate from the same Colony to be his] Proxy, who may vote for him.

Art. IX. An executive Council shall be appointed by the Congress [interlined: out of their own Body,] consisting of [12] Persons; of whom in the first Appointment [interlined: one Third, viz.] [4], shall be for one Year, [4] for two Years, and [4] for three Years; and as the said Terms expire, the vacancies shall be filled by Appointments for three Years, whereby One Third of [the] Members will be changed annually. [In the margin: And each Person who has served the said Term of three Years as Counsellor, shall have a Respite of three Years, before he can be elected again.] This Council [interlined: (of whom two thirds shall be a Quorum)] in the Recess of the Congress is to execute what shall have been enjoin’d thereby; to manage the general [interlined: continental] Business and Interests to receive Applications from foreign Countries; to prepare Matters for the Consideration of the Congress; to fill up (pro tempore) continental Offices that fall vacant; and to draw on the General Treasurer for [such] Monies as may be necessary for general Services, and appropriated by the Congress to such Services.
Art. X. No Colony shall engage in an offensive War with any Nation of Indians without the Consent of the Congress, or great Council above-mentioned, who are first to consider the Justice and Necessity of such War.
Art. XI. A perpetual Alliance offensive and defensive, is to be entered into as soon as may be with the Six Nations; their Limits to be [interlined: ascertain’d and] secur’d to them; their Land not to be encroach’d on, nor any private [interlined: or Colony] Purchases made of them hereafter to be held good; nor any [interlined: Contract for Lands] to be made but between the Great Council [interlined: of the Indians] at Onondaga and the General Congress. The Boundaries and Lands of all the other Indians shall also be [in the margin: ascertain’d and] secur’d to them [interlined: in the same manner]; and Persons appointed to reside among them in proper Districts, who shall take care to prevent Injustice in the Trade with them, [in the margin: and be enabled at our General Expence by occasional small Supplies, to relieve their personal Wants and Distresses.] And all Purchases from them shall be by the Congress for the General Advantage and Benefit of the United Colonies.
Art. XII. As all new Institutions may have Imperfections which only Time and Experience can discover, it is agreed, that the General Congress from time to time shall propose such Amendment of this Constitution as may be found necessary; which being approv’d by a Majority of the Colony Assemblies, shall be equally binding with the rest of the Articles of this Confederation.
Art. XIII. Any and every Colony from Great Britain [interlined: upon the Continent of North America] not at present engag’d in our Association, may upon Application [interlined: and joining the said Association,] be receiv’d into this Confederation, viz. [Ireland] the West India Islands, Quebec, St. Johns, Nova Scotia, Bermudas, and the East and West Floridas: and shall [interlined: thereupon] be entitled to all the Advantages of our Union, mutual Assistance and Commerce.
These Articles shall be propos’d to the several Provincial Conventions or Assemblies, to be by them consider’d, and if approv’d they are advis’d to impower their Delegates to agree to and ratify the same in the ensuing Congress. After which the Union thereby establish’d is to continue firm till the Terms of Reconciliation proposed in the Petition of the last Congress to the King are agreed to; till the Acts since made restraining the American Commerce [interlined: and Fisheries] are repeal’d; till Reparation is made for the Injury done to Boston by shutting up its Port; for the Burning of Charlestown; and for the Expence of this unjust War; and till all the British Troops are withdrawn from America. On the Arrival of these Events the C[olonies are to] return to their former Connection and Friendship with Britain: But on Failure thereof this Confederation is to be perpetual.
 
Notation: Sketch of Articles of Confederation July 75. This Sketch in handwritg of Doct Franklin
Read before Congress July 21. 1775
